Citation Nr: 1125131	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-49 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  In this regard, the Board notes that VA received correspondence from the Veteran on June 26, 2009, which reflected that the Veteran was in disagreement with the June 2009 rating decision.  The Board finds that this statement can be reasonably construed as a disagreement with the assignment of a non-compensable rating.  In September 2009, the RO issued a rating decision continuing the noncompensable rating.  The Veteran filed continued disagreement in July 2010, the RO issued a statement of the case (SOC) on October 26, 2010, and the Veteran filed a VA Form 9, which was received by VA on December 27, 2010.  In computing the time limit for filing a substantive appeal, 38 C.F.R. § 20.305(a) provides that a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the "mailbox rule" applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. Id.  In calculating this 5- day period, Saturdays, Sundays, and legal holidays will be excluded. 38 C.F.R. § 20.305(b).  The Board finds that the December 2010 VA Form 9 was timely filed, as it was received within 60 days of the issuance of the SOC, and that the June 2009 rating decision is on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran filed a VA Form 9 in December 2010, he stated that he did not want a Board hearing.  In April 2011, the RO notified the Veteran that it had certified his appeal to the Board and that he had 90 days in which to request to personally appear before the Board and give testimony.  In response to this correspondence, the Veteran submitted a statement in April 2011 and requested a videoconference Board hearing.  Thus, the Veteran should be scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at the Louisville, Kentucky RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



